NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0213n.06

                                          Case No. 19-3131

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                           FILED
                                                                                      Apr 15, 2020
 KRIS J. KINSEY,                                         )                       DEBORAH S. HUNT, Clerk
                                                         )
         Plaintiff-Appellant,
                                                         )
                                                         )      ON APPEAL FROM THE
                 v.
                                                         )      UNITED STATES DISTRICT
                                                         )      COURT FOR THE NORTHERN
 STATE OF OHIO, et al.,
                                                         )      DISTRICT OF OHIO
         Defendants,                                     )
                                                         )
 COUNTY OF LORAIN, et al.,                               )
       Defendants-Appellees.                             )
 _______________________________________

BEFORE: BOGGS, BATCHELDER, and DONALD, Circuit Judges.

        ALICE M. BATCHELDER, Circuit Judge.                    Kris Kinsey, represented by attorney

James Georgian, sued the State of Ohio, the City of Elyria, Lorain County, the County Sheriff, the

Jail Administrator, three corrections officers, a jail counselor, and a nurse for the jail, claiming that

they violated Kinsey’s constitutionally protected rights during his incarceration at the Lorain

County Jail. Georgian’s most outrageous claim is that the six hours of surveillance video in the

record is not authentic but was fabricated by the Jail to show a “doppelganger” “purporting to be

Mr. Kinsey.” Georgian nonetheless repeatedly cites to and relies on this allegedly falsified video.

This claim is not merely doubtful, nor merely even implausible; it is clearly preposterous.

        Kinsey’s other claims include false arrest, false imprisonment, negligent failure to provide

medical care, assault and battery, intentional and negligent infliction of emotional distress, First

Amendment retaliation, Sixth Amendment assistance of counsel and notice of accusation, Eighth

Amendment excessive bail and fines and cruel and unusual punishment, Fourteenth Amendment
Case No. 19-3131, Kinsey v. State of Ohio, et al.


due process and equal protection, Americans with Disabilities Act (ADA) and Rehabilitation Act

discrimination, abuse of process, and malicious prosecution.             The district court rejected

Georgian’s canard about the doppelganger video and found that, even ignoring the video and

accepting Kinsey’s own account of the events at the Jail, he had failed to state viable constitutional

claims and the individual defendants were entitled to qualified immunity; he failed to state viable

ADA or state-law claims and the defendants were entitled to state-law immunity; and Lorain

County is not a political entity and, therefore, not a proper defendant. Consequently, the district

court granted summary judgment to all defendants on all claims. On appeal, Kinsey and Georgian

merely reassert the same arguments they pressed in the district court.

       After carefully reviewing the record, the law, and the arguments on appeal, we conclude

that the district court correctly set out the applicable law and correctly applied that law to the facts

before it. The issuance of a full written opinion by this court would serve no useful purpose.

Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM.




                                                   2